DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                        
Receipt is acknowledged of Amendments, Remarks and an IDS filed on 02/26/21. Claims 1, 5 and 9 have been amended, claims 8 and 15 have been canceled and no new claims have been added. Accordingly, claims 1-2, 4-6 and 9-14 remain pending and under examination on the merit.
 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 is rejected under indefiniteness because it depends on the cancel claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-6 and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruk et al (7,223,761) in view of Keramidas et al (US 20100104636). 

Kruk et al teach salt forms and novel polymorphs of a PPARץ modulator which are useful in the treatment or prevention of conditions and disorders including those associated with energy homeostasis, lipid metabolism, adipocyte differentiation, diabetic conditions, etc, (See col. 3, lines 9-29). Also disclosed are pharmaceutical compositions comprising a salt form or polymorph of the compound and a pharmaceutically acceptable diluent, excipient or carrier (See col. 3, lines 60-67). The active agent is a compound of formula 101, as shown below (See col. 3, lines 30-50): 

    PNG
    media_image1.png
    379
    920
    media_image1.png
    Greyscale

Kruk et al disclose that salts of the active include benzenesulfonic, toluenesulfonic, including p-toluenesulfonic, etc. Particular salts include "besylate salts" or "benzenesulfonate salts" of compound 101. A besylate or benzenesulfonate salt is an acid addition salt formed from benzenesulfonic acid (See col. 6, line 50 to col. 7, line 14, col. 7, lines 12-14 and col. 9). 
It is further disclosed that the storage stability, compressibility, density or dissolution properties of the salts and polymorphs are beneficial for manufacturing, formulation and bio-availability of the PPARץ modulator. Preferred salts and polymorphs of compound 101 are those that are characterized by physical properties, e.g., stability, solubility and dissolution rate, appropriate for clinical and therapeutic dosage forms (See col. 8, lines 30-50).
oral use, for example, as tablets, troches, lozenges, dispersible powders or granules, hard or soft capsules, etc. Said compositions may contain one or more agents selected from the group consisting of sweetening agents, flavoring agents, coloring agents and preserving agents in order to provide pharmaceutically elegant and palatable preparations. Tablets contain the active ingredient in admixture with non-toxic pharmaceutically acceptable excipients which are suitable for the manufacture of tablets. These excipients may be, for example, diluents, such as calcium carbonate, lactose; granulating and disintegrating agents, for example, corn starch, or alginic acid; binding agents, for example starch, gelatin or acacia, and lubricating agents, for example magnesium stearate. The tablets may be uncoated or they may be coated by known techniques to delay disintegration and absorption in the gastrointestinal tract and thereby provide a sustained action over a longer period. For example, a time delay material such as glyceryl monostearate or glyceryl distearate may be employed (See col. 12, lines 31-65). 
Formulations for oral use may also be presented as hard gelatin capsules wherein the active ingredient is mixed with an inert solid diluent, for example, calcium carbonate or microcrystalline cellulose (See col. 13, lines 6-10). 
In yet another aspect, Kruk et al provide methods of treating PPARץ-mediated conditions or diseases by administering to a subject having such a disease or condition, a therapeutically effective amount of a salt or polymorph or composition as disclosed. The subject can be an animal such as, for example, a mammal, including a primate (e.g., a human), etc. (See col. 14, lines 34-41).
PPARץ receptor modulation an appropriate dosage level will generally be about 0.001 to 100 mg per kg patient body weight per day which can be administered in single or multiple doses. Preferably, the dosage level will be about 0.05 to about 10 mg/kg per day. A dosage form may contain 1, 5, 10 or 15 mg of the active compound (See col. 15, lines 22-28 and 32-34).
Kruk et al disclose pharmaceutical compositions comprising the active agent of formula 101 (i.e. claimed formula I) and suitable excipients such as diluents, disintegrants and binders made into solid dosage forms such as granules and tablets for administration to a patient for treating a PPARƳ-mediated condition. However Kruk et al lack disclosure on particle size, the percentage amount of the compound in the composition and wet granulation method as claimed. These are known in the art as disclosed by Keramidas et al.

Keramidas et al teach a pharmaceutical composition comprising rosiglitazone or a pharmaceutically acceptable salt thereof wherein said rosiglitazone has a median particle size diameter of about 5 microns to about 20 microns. The said formulation comprise between about 1 mg to 10 mg rosiglitazone, preferably 2 mg to 8 mg, including 2 mg, 4 mg, 6 mg or 8 mg (see abstract, [0013]-[0015]).
Rosiglitazone maleate is a member of the thiazolidinedione class of antidiabetic agents and is a highly selective and potent agonist for the peroxisome proliferators-activated receptor-gamma (PPARƳ). Rosiglitazone maleate is used for the management of type II diabetes mellitus (See [0002]).1% to about 5% rosiglitazone or a salt thereof. The said composition further comprises one or more of each of a diluent, a binder, a lubricant and a disintegrant. Preferably the diluent is one or more of lactose monohydrate and microcrystalline cellulose, the binder is hydroxypropyl methylcellulose, the disintegrant is sodium starch glycollate and the lubricant is magnesium stearate. Preferred amounts of each ingredient comprise between about 60-80% lactose monohydrate, 1-10% hydroxypropyl methylcellulose, 1-20% microcrystalline cellulose, 1-20% sodium starch glycollate and 1-10% magnesium stearate. Particularly preferred is a tablet composition comprising 2.7% rosiglitazone, 73.5% lactose monohydrate, 3% hydroxypropyl methylcellulose, 11% microcrystalline crystalline, 8% sodium starch glycollate and 1% magnesium stearate (See [0016]).
Keramidas et al disclose the use of a pharmaceutical composition comprising rosiglitazone having a median particle size of between 5-20 microns, preferably 7 to microns more preferably 10-15 microns or most preferred 11 microns to treat a human patient suffering from type II diabetes mellitus (See [0021]). 
The term "composition" includes, but is not limited to, a powder, a solid dosage form, granules and tablets. Tablets may be manufactured by means including compressing rosiglitazone with conventional tabletting excipients to form a tablet core using conventional tabletting processes. Optionally the tablet cores may be coated. The tablet cores may be produced using conventional methods including wet granulation (See [0025] and [0030]-[0031]). 
tablets are prepared by: i) admixing the particulate rosiglitazone (having a median particle size of about 11 microns) with one or more pharmaceutically acceptable excipients; ii) forming a wet granulation mixture; iii) granulating the mixture; iv) drying the granules; v) crushing the dried granules; vi) blending the dried granules with one or more pharmaceutically acceptable excipients; and vii) compressing the granules into tablet form (See [0041]-[0048]). 
Keramidas et al exemplify a formulation disclosed in Table 1, reproduced below:

   
    PNG
    media_image2.png
    240
    360
    media_image2.png
    Greyscale
 
And disclose that “Formulations prepared as per Table 1 exhibited improved and acceptable bioavailability and stability characteristics” (See [0054]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Keramidas et al with Kruk et al to arrive at the instant invention. It would have been obvious to do so because Kruk et al disclose solid pharmaceutical dosage forms such as granules and tablets comprising the claimed active compound and suitable excipients for PPARץ-mediated conditions or diseases. Kruk et al disclose that suitable excipients include lactose, magnesium stearate and microcrystalline cellulose. Keramidas et al teach solid dosage forms 
It would have been obvious to one of ordinary skill in the art to implement the particle size range of Keramidas et al because it is disclosed that one aspect of pharmaceutical formulations that affects the rate of delivery or the bioavailability of the pharmaceutically active substance is the particle size thereof. It further would have been obvious to one of ordinary skill in the art to have incorporated the method wet granulation to make granules or tablets of Kruk et al as taught by Keramidas et al because it is disclosed that wet granulation is a preferred and exemplified method. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
         From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The references do not disclose the claimed PK parameters including AUC and Tmax. However, these are the results achieved after the administration of the composition to one or a population of subjects. The references render the claimed Ƴ-mediated condition obvious and as such it would be expected for the said compositions to achieve the same results., That is, since the prior art provides sufficient teaching and motivation to one of ordinary skill in the art to make the compositions as claimed, the achieved AUC and Tmax would have been expected to be the same as those claimed. 
Regarding an ordinary artisan MPEP 2141 states that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396; and 2) MPEP 716.07: “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” In the instant case, the references teach the compositions, including the compound, its salt or polymorph, excipients and particle size range. The said patents also expressly teach the importance of bioavailability. The said dosage form is expected to have the same or similar PK parameters, and one of ordinary skill in the art is more than capable of adjusting and adapting the important factors to achieve the desired results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-2, 4-6 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,675,603. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. The said instant claims are generic to all that is recited in reference claims. That is, the reference claims fall entirely within the scope of the instant claims.
The examined claims are drawn to a solid composition for oral administration comprising the compound of formula (I) or a salt thereof and excipients. The claims also recite pharmacokinetic profile such as Tmax and AUC, a method of making the said composition and a method of treating a patient. The reference claims are drawn to the same compositions and methods. The main difference between the examined claims and reference claims is in the arrangement of the claim limitations. For example examined claim is drawn to a granule while this limitation is in reference claim 8, examined claim 1 recites the AUC value which is claimed in reference claim 15, examined claims 1 and 4 recite the particle size which is recited in reference claim 5, examine claim 1 recites the amount of the compound in the formulation which is claimed in reference claim 6, examined claim 15 recites the besylate salt of the compound, while 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The said prior art includes:
1- Lanfear et al (WO 2009111078). 
Lanfear et al teach a combination of PPARץ modulator and a DPP-IV inhibitor which are useful in the treatment of diabetes, obesity and disorders related to diabetes and obesity (See page 3, [0011]). The PPARץ modulator is a compound of formula 101, as shown below (See page 9): 

    PNG
    media_image1.png
    379
    920
    media_image1.png
    Greyscale

Also disclosed are pharmaceutical compositions comprising a salt form or polymorph of PPARץ modulator and DPP-IV inhibitor and a pharmaceutically acceptable excipients and carriers (See page 21).
benzenesulfonic, toluenesulfonic, including p-toluenesulfonic, etc. Particular salts include "besylate salts" or "benzenesulfonate salts" of compound 101. A besylate or benzenesulfonate salt is an acid addition salt formed from benzenesulfonic acid (See [0021], [0040] and [0045]-[0048]). 
It is further disclosed that the storage stability, compressibility, density or dissolution properties of the salts and polymorphs are beneficial for manufacturing, formulation and bio-availability of the PPARץ modulator. Preferred salts and polymorphs of compound 101 are those that are characterized by physical properties, e.g., stability, solubility and dissolution rate, appropriate for clinical and therapeutic dosage forms (See [0022]).
Lanfear et al teach that the pharmaceutical compositions containing said active ingredients may be in a form suitable for oral use, for example, as tablets, troches, lozenges, dispersible powders or granules, hard or soft capsules, etc. Said compositions may contain one or more excipients such as, diluents, for example calcium carbonate, lactose; granulating and disintegrating agents, for example, corn starch, or alginic acid; binding agents, for example starch, gelatin or acacia, and lubricating agents, for example magnesium stearate. The tablets may be uncoated or they may be coated by known techniques to delay disintegration and absorption in the gastrointestinal tract and thereby provide a sustained action over a longer period. For example, a time delay material such as glyceryl monostearate or glyceryl distearate may be employed (See [00115]). 
hard gelatin capsules wherein the active ingredient is mixed with an inert solid diluent, for example, calcium carbonate or microcrystalline cellulose, (See [00116]). 
In yet another aspect, Lanfear et al provide methods of treating diabetes, obesity or disorders related to diabetes and obesity by administering to a subject having such a disease or condition, a therapeutically effective amount of a PPARץ modulator and DPP-IV inhibitor. The subject can be an animal such as a mammal, including a primate (e.g., a human), etc. (See [00127] and [00128]).
In the treatment or prevention of conditions which require PPARץ modulator an appropriate dosage level will generally be about 0.001 to 100 mg per kg patient body weight per day which can be administered in single or multiple doses. Preferably, the dosage level will be about 0.05 to about 10 mg/kg per day ([00142]). 

2- Dawson et al (US 20080020046).
Dawson et al teach pharmaceutical formulations comprising metformin and a fibrate. The said formulations are made into solid dosage forms such as tablets and comprise active agents and excipients. Excipients can be selected from the group consisting of hydroxypropylmethylcellulose, lactose, lactose monohydrate, croscarmellose sodium, povidone, crospovidone, guar and xanthan gums, cellulose, microcrystalline cellulose, hydroxypropylcellulose, hydroxyethylcellulose, carboxymethylcellulose, methyl cellulose, magnesium stearate, colloidal silicon dioxide, sodium lauryl sulphate, and mixtures thereof (See [0117]). Excipients include fillers such as microcrystalline cellulose (See [0103]).  The method of making the sized from 125 to 250 microns (See Example 1). Examples 11 and 14 disclose tablets that comprise active agents and excipients as claimed. 
Dawson et al disclose that the said formulations are for treating type II diabetes and may additionally comprise, or be administered in combination with, one or more active substances selected from the group consisting of PPARƳ activators, including thiazolidinedione compounds, such as rosiglitazone, pioglitazone, ciglitazone, englitazone, darglitazone and analogues and derivatives and pharmaceutically acceptable salts thereof (See [0142] and [0143]). 

Response to Arguments
Applicant's arguments filed 0 have been fully considered but are not persuasive. 
With regard to the rejection of claims over Kruk et al in View of Keramidas et al, Applicant argues against the combination of references and states “The Examiner again cites Kruk as disclosing the compound of formula (I) and salts thereof, and generally noting that desirable physical properties for a formulation are those that are “appropriate for clinical and therapeutic dosage forms.” See Kruk at col. 8, lines 30-50. However, the Examiner has again provided no reasoned explanation as to why the skilled artisan would have combined a reference disclosing a specific PPARƳ modulator (Kruk) with a reference disclosing another PPARƳ modulator with a completely different chemical structure (Keramidas)”. Applicant has produced the structure of the two compounds (See remarks, pages 13-14). 
The above argument is not persuasive. The obviousness statement of the rejection clearly explains that it would have been obvious for one of ordinary skill in the PPARƳ modulator and suitable excipients. Kruk et al teach making granules and tablets comprising besylate salt of INT131 and Keramidas et al teach rosiglitazone. While Kruk et al teach making granules of INT131 it makes no mention of the particle size. Clearly one of ordinary skill in the art wishing to follow Kruk et al’s teaching in preparing the said granules or tablets would necessarily have to start with the compound being in particle form and it has a size range. The fact that Kruk et al do not mention it means that the skilled artisan has to look in the art for guidance. Keramidas et al provides the required teaching. Both references also teach the dissolution rate of the solid dosage form and it is known in the art that the particle size is one factor in determining the dissolution rate of the compound. For example, Keramidas et al disclose that “Another aspect of pharmaceutical formulations that affects the rate of delivery or the bioavailability of the pharmaceutically active substance is the particle size thereof. This relationship between particle size and bioavailability is well known in the pharmaceutical industry and across a range of pharmaceutical products” (See [0005]). 
As for the argument that the two references teach “PPARƳ modulators with completely different chemical structures”, the argument is not persuasive because the teaching in the art regarding a dosage form are not specific to only one chemical compound. At the very least Keramidas et al’s statement regarding the particle size reproduced above shows that the teaching of the relationship between particle size and bioavailability is across pharmaceutical industry and not specific to rosiglitazone.  
bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). 
Next argument is that “The Examiner acknowledges that Kruk is completely silent with respect to particle size. Applicant also notes that Kruk is completely silent with respect to a compositing comprising: [G]ranules comprising compound (I), diluent, disintegrant, and binder; wherein the mean particle size of the compound of formula (I) present in the granules is less than 150 microns, wherein after administration to a subject, provides an AUC0-∞ for the compound (I) of about 150 to about 5000 ng*hr/mL, wherein the benzenesulfonate salt of the compound of formula (I) constitutes about 0.6 to 7.0 percent (w/w) of the composition” (See remarks, page 14).
Applicant is reminded that the rejection is under USC 103, obviousness over Kruk et al and Keramidas et al. If Kruk et al had taught the claimed composition and all the claimed limitations, as recited above, then the rejection would have been an anticipatory rejection based on Kruk et al alone. What Kruk et al does not expressly disclose, including the particle size, percentage of the active agent and the method of wet granulation are well known in the art as taught by Keramidas et al and one of 
Applicant continues with the same line of argument and states that “The Examiner attempts to remedy the defects of Kruk with Keramidas using an identical (and erroneous) approach to the previously cited Nandi and Schioppi references. Keramidas is solely directed to rosiglitazone, which is completely structurally distinct from formula (I). The skilled artisan would understand that a secondary reference disclosing a completely different chemical structure than the primary reference is useless in determining advantageous particle size, types of excipients, or any other formulation or biological property for the compound disclosed in the primary reference. ….. Indeed, “to have a reasonable expectation of success, one must be motivated to do more than merely to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1365 (Fed. Cir. 2007)” (See remarks, pages 14-15). 
The above arguments are also not found persuasive. Firstly, the rational used for combining Kruk et al with Nandi and Schioppi are different. Keramidas et al is relied upon for its disclosure of the elements and factors useful in preparing an effective solid dosage form comprising and active agent and excipients. Secondly, Applicant provides no evidence to support the argument that combining a “secondary reference disclosing a completely different chemical structure than the primary reference is useless in determining advantageous particle size, types of excipients, or any other formulation or biological property for the compound disclosed in the primary reference”. As shown above, at least through Keramidas et al’s disclosure it is evidenced that the particle size parameters are not specific to a particular chemical structure. Even if the particle size range disclosed for one active agent is not the optimum range for another active agent, one of ordinary skill in the art is more than capable and motivated to optimize it to their required outcome. 
Thirdly, it is noted that the claims are directed to a solid composition comprising a compound and “diluents, disintegrants and binders” as recited in claim 1 or an excipient” as recited in claims 10 and 12. Both Kruk et al and Keramidas et al teach solid dosage forms comprising excipients including disintegrants and binders. 
In conclusion, Applicant’s arguments against the combination of Keramidas et al with Kruk et al are not found persuasive. The combination of references, not only teach each and every element of the claims, but provides motivation and reasoning for the combination as explained above. In other words, the prior art of record properly teach the claimed invention. There is no evidence of an inventive step.  Accordingly, the rejection is proper and maintained. 
Regarding the rejection of claims under obviousness type double patenting over parent patent ‘603, Applicant argues that a Terminal Disclaimer has been filed (see remarks at page 15). 
However no Terminal Disclaimer has been filed in this Application. Accordingly, the rejection is maintained.
                         
Claims 1-2, 4-6 and 9-14 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


                                                                          /Mina Haghighatian/           


Mina Haghighatian
Primary Examiner
Art Unit 1616